                            UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA

                                 MASTER TRIAL CALENDAR

    HONORABLE CATHERINE C. EAGLES, UNITED STATES DISTRICT JUDGE
     HONORABLE LORETTA C. BIGGS, UNITED STATES DISTRICT JUDGE
 HONORABLE N. CARLTON TILLEY, JR., SENIOR UNITED STATES DISTRICT JUDGE

                                        JANUARY 6, 2020
                                           9:30 a.m.

                                     NOTICE TO COUNSEL

Said term will begin on January 6, 2020. Counsel will be notified of a date certain for trial
closer to the start of the term. Counsel in all cases shall be prepared to appear at any time during
the Master Calendar term when notified to do so by the Court. Any case in which a jury is selected
shall be prepared to commence on 24-hour notice.

         For the purposes of compliance with Fed.R.Civ.P.26(a)(3) regarding final pretrial
disclosure, including the time requirements set out therein, all cases listed below should consider
the first date of the Master Calendar as their trial date. Unless the court orders otherwise, pretrial
disclosures must be made no later than December 6, 2019. Motions in limine must be filed
no later than December 13, 2019. Any objections to pretrial disclosures and responses to
motions in limine must be served and promptly filed no later than December 20, 2019.

A settlement conference in each case will ordinarily be set approximately two weeks before
commencement of the Master Calendar term. Counsel are directed to bring their clients and
representatives from the corporations to the settlement conference.

Jury selection for Judge Catherine C. Eagles will take place in Courtroom No. 3, 324 W.
Market St., Greensboro, N.C. Jury selection for Judge Loretta C. Biggs will take place in
Courtroom No. 1, 251 N. Main Street, Winston Salem, N.C. Jury selection for Judge N.
Carlton Tilley, Jr. will take place in Courtroom No. 2, 324 W. Market St., Greensboro, N.C.
Counsel shall remain in contact with the Clerk=s Office as to the position of their case(s) on the
trial list.

If you are contemplating using either the District Court=s or your own Digital Evidence
Presentation System, please visit the Court Technology section at our website,
www.ncmd.uscourts.gov. If counsel choose to use their own system, they are to contact opposing
counsel and the Judge=s Case Manager at least one week prior to commencement of the trial.

As cases are resolved, counsel may be required to appear before a different judge for jury selection
and/or trial. The tentative trial judge is listed in parenthesis beside each case.




      Case 1:16-cv-01274-LCB-JLW Document 118 Filed 11/08/19 Page 1 of 5
MASTER TRIAL CALENDAR FOR JANUARY 6, 2020                             Page 2


1:16CV991   JAMES HOWARD MCLEAN v. CAPTAIN SANDRA MILLER, (Eagles)
            et. al.
            JURY. PRISONER CIVIL RIGHTS.
            Plaintiff: Chad A. Archer
                       Elliot A. Fus
            Defendant: Bradley Owen Wood
                       Brian F. Castro
            ETT:       3 days


1:16CV114   VOLVO GROUP NORTH AMERICA v. FORJA DE              (Tilley)
            MONTERREY S.A. DE C.V.
            JURY. DIVERSITY-BREACH OF CONTRACT.
            Plaintiff: Matthew W. Caligur
                       Thomas A. Donaho
                       Cory L. Randolph
                       Philip J. Mohr
            Defendant: Andrew Wayne Lax
                       Christina M. Seda-Acosta
                       Erik Haas
                       Gabriella Bersuder
                       Hyatt M. Howard
                       Jacob Newman
                       Jacob Siegel
                       Muhammad U. Faridi
            ETT:       7 days


1:18CV170   EEOC v. CENTURY CARE OF LAURINBURG, INC.           (Eagles)
            JURY. JOB DISCRIMINATION (EMPLOYMENT).
            Plaintiff: Stephanie H. Webster
                       Holly A. Stiles
                       Ylda M. Kopka
            Defendant: Denise Smith Cline
                       Shannon R. Joseph
            ETT:       6-7 days




    Case 1:16-cv-01274-LCB-JLW Document 118 Filed 11/08/19 Page 2 of 5
MASTER TRIAL CALENDAR FOR JANUARY 6, 2020                               Page 3


1:16CV1274 NORTH CAROLINA STATE CONFERENCE OF THE             (Biggs)
           NAACP et. al. v. THE NORTH CAROLINA STATE BOARD OF
           ELECTIONS, et. al.
           NON-JURY. VOTING RIGHTS ACT.
           Plaintiff:    Caitlyn Swain-McSurely
                         Eric P. Brown
                         Irving L. Joyner
                         Mary Carlson
                         Peder J. Thoreen
                         Penda Denise Hair
                         Stacey M. Leyton
           Defendant:    Alexander McClure Peters
                         Paul M. Cox
                         Joshua Hamilton Bennett
                         Donald M. Wright
                         Misty R. Leland
                         R. Ward Medlin
                         Ricky L. Moorefield
                         Robert A. Hasty, Jr.
           ETT:          8-10 days


1:18CV754  DENC, LLC v. PHILADEPHIA INDEMNITY INSURANCE        (Eagles)
           COMPANY, et. al.
           JURY. BREACH OF CONTRACT-INSURANCE.
           Plaintiff:  Gregg E. McDougal
                       Henry D. Worrell
                       Andrew D. Brown
                       John E. Branch, III
     Defendant:        David Leonard Brown
                       David G. Harris, II
     ETT:              1 week




    Case 1:16-cv-01274-LCB-JLW Document 118 Filed 11/08/19 Page 3 of 5
MASTER TRIAL CALENDAR FOR JANUARY 6, 2020                                Page 4


1:17CV71    VIRGINIA ELECTRIC & POWER COMPANY v. MICHAEL J. (Biggs)
            PETERS, et. al.
            JURY. DIVERSITY-FRAUD.
            Plaintiff:    Charles M. Sims
                          Katie Weaver Hartzog
                          Frank Marshall Wall
                          Harry R. Yates, III
                          Joan C. McKenna
            Defendant:    Sam P. Burchett
                          Robert Benjamin Laws
                          Jeffrey Dean Patton
            ETT:          4 days


1:18CV761   INMAR BRAND SOLUTIONS, INC. v. INFINITY SALES      (Eagles)
            GROUP, LLC
            JURY. NOTICE OF REMOVAL-BREACH OF CONTRACT.
            Plaintiff: Jason Michael Wenker
                       Elizabeth L. Winters
                       Jonathan E. Harris
            Defendant: Scott W. Atherton
                       Terence M. Mullen
                       Andrew L. Fitzgerald
            ETT:       5 days


1:17CV463   REBEKAH BURROUGHS, et. al. v. THE COUNTY OF        (Biggs)
            ROCKINGHAM, et. al.
            JURY. CIVIL RIGHTS VIOLATION.
            Plaintiff: John R. Edwards
                       Mark L. Bibbs
                       Catharine E. Edwards
            Defendant: Harry Lee Davis, Jr.
                       Shannon Warf Wilson
                       Ann Cox Rowe
            ETT:       5-8 days




    Case 1:16-cv-01274-LCB-JLW Document 118 Filed 11/08/19 Page 4 of 5
MASTER TRIAL CALENDAR FOR JANUARY 6, 2020                             Page 5


1:17CV1116 BRIAN ZIELNY v. COSTCO WHOLESALE CORP., et. al.     (Eagles)
           JURY. AMERICANS WITH DISABILITIES ACT.
           Plaintiff: David W. McDonald
           Defendant: Pamela S. Duffy
                      Timothy M. Watson
                      Andrew M. Mckinley
                      Christian F. Meddin
                      Frederick T. Smith
                      John T. Murray
           ETT:       4-5 days


1:17CV622   CREDRICK DALAUNTE WASHINGTON v. JAILOR             (Tilley)
            ANDDERSON, et. al.
            JURY. PRISONER CIVIL RIGHTS.
            Plaintiff: William S. Trivette
            Defendant: Richard M. Koch
            ETT:       2 days


1:18CV723   ALEX D. BIBBEY v. NATIONAL RADIOLOGY               (Eagles)
            CONSULTANTS OF NORTH CAROLINA, LLC, et. al.
            Plaintiff: Craig L. Leis
                       Philip J. Gibbons, Jr.
            Defendant: Frederick M. Thurman, Jr.
            ETT:       2 days


1:18CV790   CHERYL BLAKE v. WELLS FARGO BANK, N.A.             (Tilley)
            NON-JURY. JOB DISCRIMINATION (RACE).
            Plaintiff: Pro se
            Defendant: Julie D. Loring
                       Frederick T. Smith
            ETT:       2-3 days




    Case 1:16-cv-01274-LCB-JLW Document 118 Filed 11/08/19 Page 5 of 5
